Title: To Thomas Jefferson from Richard Quince Hoskins, 14 August 1808
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                  
                     Charlestown Prison Augt. 14. 1808.
                  
                  
                  The Petition of Richard Quince Hoskins of Boston, in the County of Suffolk, and Commonwealth of Massachusetts, 
                  Humbly sheweth:
                  That your petitioner was tried at the Circuit Court of this District in June term 1805, on a charge of embezzling, and secreting a letter from the Post Office in said Boston, and found guilty of the same, but owing to an action in arrest of judgment filed by the Council of your petitioner, which action was unknown to him, till last December, the sentence was postponed for further consideration until October term, a lapse of four and an half months.
                  Your petitioner, begs leave, further to state to your Excellency, that since the first finding of the Indictment against him, he has already suffered Fifty months Imprisonment, your petitioner, therefore humbly prays, that your Excellency would be pleased to look in tenderness upon his calamitous situation, and extend to him your pardon. 
                  And as in duty bound, will ever pray.
                  
                     Richard Quince Hoskins 
                     
                  
               